COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                No. 08-17-00114-CV
 IN RE: T. GERALD TREECE, THE
 INDEPENDENT EXECUTOR OF                         §             ORIGINAL PROCEEDING
 THE ESTATE OF JOHN M.
 O’QUINN, DECEASED,                              §           ON PETITION FOR WRIT OF

 RELATOR.                                        §                    MANDAMUS

                                                 §


                                 MEMORANDUM OPINION

       Relator, T. Gerald Treece, the Independent Executor of the Estate of John M. O’Quinn,

Deceased, filed a petition for writ of mandamus against the Honorable Francisco X. Dominguez,

Judge of the 205th District Court of El Paso County, Texas, asking that we order him to transfer a

case to the Probate Court No. 2 of Harris County, Texas. Relator has filed an unopposed motion

to dismiss the mandamus proceeding as moot because the parties have settled their differences and

Respondent has entered a transfer order.      We grant the motion and dismiss the mandamus

proceeding as moot.


July 26, 2017
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.